Every appeal to this Court from a trial at law consists of the record of the case below, properly so-called, and the statement accompanying it which is in the nature of a bill of exceptions, and contains the proceedings of the court below excepted to. And it is the rule in every court of errors, that he who alleges error must show it. The judgment appealed from must stand as correct, until shown to be incorrect. S. v. Gallimore, 29 N.C. 147;Walton v. Smith, 30 N.C. 520. In the case before us, there is no statement, no bill of exceptions. We have looked into the record, and find no error there. It is obvious the appeal was taken for delay, without any just cause of complaint — certainly an abuse of the right of appeal, but one which the Legislature alone can correct. The judgment of the court below is affirmed, and this opinion will be certified to the Superior Court of Guilford.
PER CURIAM.                              Judgment affirmed. *Page 211
Cited: Brown v. Kyle, 47 N.C. 443; S. v. Edney, 80 N.C. 361; S. v.Murray, ibid., 365; Chasteen v. Martin, 84 N.C. 391; S. v. Taylor,85 N.C. 591; Mott v. Ramsay, 90 N.C. 30; S. v. Powell, 94 N.C. 923.